Per Curiam.

The questions of the merits of the order of suspension, the severity of the penalty exacted, and the authority of the board to suspend or revoke but one of several permits held by a permit holder, although styled a “duplicate,” are not before the court in this cause. The question here presented is simply whether the director has the authority to modify the order of the board and effectuate suspensions of certificates which the board could have suspended but did not, and thus assume the power of an appellate or supervisory tribunal.
This court is of the opinion that the director does not have such authority. Only the board has authority to suspend permits.
The judgment of the Court of Appeals, affirming the judgment of the trial court granting injunctive relief, is affirmed.

Judgment affirmed.

Weygandt, C. J., Zimmerman, Taet, Matthias, Bell, Herbert and O’Neill, JJ., concur.